        Case 4:18-cr-00083-BMM Document 58 Filed 04/19/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-18-83-GF-BMM
                 Plaintiff,
      vs.

JITTAWEE CURLY BEARCUB,                                      ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on April 14, 2021. (Doc. 57.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on April 13, 2021. (Doc.

52.) The United States accused Bear Cub of violating his conditions of supervised

release; 1) by failing to report to his probation officer within 72 hours of his release
        Case 4:18-cr-00083-BMM Document 58 Filed 04/19/21 Page 2 of 3



from prison; 2) by failing to report to his probation officer as directed on two

separate occasions; 3) by failing to notify his probation officer of a change in

residence; 4) by failing to report a contact with law enforcement; 5) by failing to

register as a sex offender; 6) by failing to report for sex offender treatment; 7) by

failing to report for substance abuse treatment; 8) by failing to report for substance

abuse testing 9) by using methamphetamine; 10) by possessing a dangerous

weapon; and 11) by possessing methamphetamine. (Doc. 51.)

      At the revocation hearing, Bear Cub admitted to violating the conditions of

his supervised release 1) by failing to report to his probation officer within 72

hours of his release from prison; 2) by failing to report to his probation officer as

directed on two separate occasions; 3) by failing to notify his probation officer of a

change in residence; 4) by failing to report a contact with law enforcement. 5) by

failing to report for substance abuse treatment; 6) by failing to report for substance

abuse testing; and 7) by possessing methamphetamine. Judge Johnston dismissed

alleged violation 5 on the government’s motion. The government satisfied its

burden of proof with respect to alleged violations 6, 9 and 11. (Doc. 52.) Judge

Johnston found that the violations Bear Cub admitted proved to be serious and

warranted revocation, and recommended that Bear Cub receive a custodial

sentence of 4 months, with a lifetime of supervised release to follow. (Doc. 57.)

Bear Cub was advised of his right to appeal and his right to allocute before the
        Case 4:18-cr-00083-BMM Document 58 Filed 04/19/21 Page 3 of 3



undersigned. (Doc. 52.) The violations prove serious and warrant revocation of

Bear Cub’s supervised release. The Court finds no clear error in Judge Johnston’s

Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 57) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Jittawee Bear Cub be sentenced to the custody of the

United States Bureau of Prisons for 4 months, with a lifetime supervised release to

follow. Bear Cub should serve his term of custody in the Roosevelt County

Detention Center, Wolf Point, Montana, if possible. The sentence imposed in this

case shall run concurrent with the sentences imposed in CR-05-09-GF-BMM and

CR-07-117-GF-BMM.

      DATED this 19th day of April, 2021.
